BY THE COURT.
Epitomized Opinion
Published Only In Ohio Law Abstract
This was an action for wrongful death. The deceased was killed by a collision between an automobile and cut of freight cars backed across a street in Dayton. The deceased was a passenger in the automobile. The accident happened shortly after 11 o’clock p. m. A watchman was maintained at the crossing until 11 o’clock p. m., but there was no watchman on duty at the time of the accident. The evidence was in conflict as to whether there were any lights on the front end of the moving cars. During the trial the court admitted evidence of a city ordinance which required that lights be placed on the front end of moving ears when they were about to cross a street at night. The court, excluded evidence of the remarriage of plaintiff. The jury returned a verdict for Kilpatrick in the sum of $9,000, whereupon defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. A municipality has a right- to regulate the use of the public street and the manner in which cars are backed or pushed across .such street. Therefore, an ordinance requiring a cut of cars to carry the lights at night is not unreasonable or improper.
2. In an action for wrongful death, evidence of the remarriage of the surviving spouse is not admissible for the mitigation of damages. Davis v. Guarnieri, 45 OS. 470, followed.
3. The verdict held not manifestly against the weight of the evidence.